DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 14 December 2021 is acknowledged.  The traversal is on the ground(s) that PCT Rule 13.1 and 13.2 applies and unity exists between Inventions I and II.  This is found persuasive. The restriction requirement is removed and all claims will be examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 states switching the switching sub-circuit from ? to the second state occurs before the acquisition phase. It will be assumed that this is intended to claim from “the first state (reset phase)” to the second state.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DING et al (CN108537179) (herein “DING”) (English translation in 2020/0193118 will be used herein) in view of Sheng et al (2014/0023210) (herein “Sheng”).	In regards to claims 1 and 16, DING teaches an acoustic wave signal reading circuit, comprising: an acoustic wave receiver (See; Fig. 4 for ultrasonic wave conversion structure 5); a reset control circuit (See; Fig. 4 for transistor M6), a function circuit (See; Fig. 4 for transistor M3 and capacitor C), and an output circuit (See; Fig. 4 for transistors M4 and M5); wherein the acoustic wave receiver is coupled to a See; Fig. 4 where the ultrasonic wave conversion structure 5 outputs an electrical signal to node N2); wherein the reset control circuit is coupled to the first node, a first scan signal terminal, and a first signal terminal, and the reset control circuit is configured to output a voltage of the first signal terminal to the first node under the control of the first scan signal terminal (See; Fig. 4 and p[0092] for M6 connected to CL4, Vss and N2 and outputting Vss (via a control signal provided by the fourth control signal line CL4) to the second node N2 to reset the voltage of the second node N2); wherein the function circuit is coupled to the first node, a second node, a second signal terminal, and a first voltage terminal, and the function circuit switches states based on the first node, the second signal terminal, and the first voltage terminal (See; Fig. 4 where function circuit (M3 and C) is connected to node N1, Vss, ground and N2 through the rectifier diode PN); wherein the function circuit outputs a voltage of the second signal terminal to the second node to reset the second node (See; p[0079] where the function circuit outputs Vss to N1 to reset N1 through M3 during a reset phase P1) or a potential of the first node is outputted to the second node depending on a state of the function circuit (See; p[0081]-p[0083] where during a detection phase P2 N1 is charged by the received ultrasonic wave and outputted to M4); and wherein the output circuit is coupled to the second node and a signal read terminal and the output circuit outputs a following voltage of the second node to the signal read terminal (See; Fig. 4 where M4 is coupled to N1 and a signal read line RL and M5 outputs the following voltage of N1 to RL). DING fails to explicitly teach amplifies a potential of the first node and outputs the amplified potential to the second node depending on a state of the function circuit during a detection phase P2.	However Sheng teaches an ultrasonic / acoustic touch input device where the received touch input detection is amplified (See; p[0041], p[0052] and p[0074] where an active signal (acoustic or ultrasonic) is received and is amplified to remove noise before being processed). Therefore it would have (See; Fig. 4 M3 and C); wherein the switching sub-circuit is coupled to the first node, the second signal terminal, and the second node, the switching sub-circuit switches between a first state and a second state, and the switching sub-circuit is controlled by the first node, the second signal terminal, and the second node (See; Fig. 4 for M3 connected to N2 through Pn, Vss, and N1 to switch between a reset phase P1 and a detection phase P2); wherein the energy storage sub-circuit is coupled to the first voltage terminal and the second node (See; Fig. 4 where C is coupled to N1 and ground); wherein the function circuit clears a charge stored in the energy storage sub-circuit to reset the second node under control of the switching sub-circuit in the first state and the first voltage terminal (See; p[0078]-p[0080] for reset phase P1); and wherein the energy storage sub-circuit is charged and the potential of the first node is output to the second node under control of the switching sub-circuit in the second state and the first voltage terminal (See; p[0081]-p[0083] where during a detection phase P2 N1 is charged by the received ultrasonic wave and outputted to M4). DING fails to explicitly teach wherein the energy storage sub-circuit is charged and the potential of the first node is amplified and output to the second node under control of the switching sub-circuit in the second state and the first voltage terminal.	However Sheng teaches an ultrasonic / acoustic touch input device where the received touch input detection is amplified (See; p[0041], p[0052] and p[0074] where an active signal (acoustic or ultrasonic) is received and is amplified to remove noise before being processed). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify DING to amplify See; Fig. 4 M3 coupled to N1, Vss and N2 through Pn); wherein the energy storage sub-circuit includes: a storage capacitor comprising a first end coupled to the second node and a second end coupled to the first voltage terminal (See; Fig. 4 for C connected to N1 and ground). 
	In regards to claims 4 and 19, DING teaches wherein the reset control circuit includes a second transistor comprising a gate coupled to the first scan signal terminal, a first pole coupled to the first signal terminal, and a second pole coupled to the first node (See; Fig. 4 for M6 connected to CL4, Vss and N2).

	In regards to claims 5 and 20, DING teaches wherein the output circuit includes: a third transistor comprising a gate coupled to the second node, a first pole coupled to the second voltage terminal, and a second pole coupled to a first pole of a fourth transistor (See; M4 connected to N1, Vdd and M5); and the fourth transistor comprising a gate coupled to a second scan signal terminal, and a second pole coupled to the signal read terminal (See; Fig. 4 for M5 connected to SEL and RL).	In regards to claim 6, DING teaches a control method for an acoustic wave signal reading circuit, wherein the control method comprises: a reset phase comprising (See; Fig. 5 for reset phase P1): inputting a first scan signal to a first scan signal terminal to turn on a reset control circuit and outputting See; Fig. 4 and p[0092] for M6 connected to CL4, Vss and N2 and outputting Vss (via a control signal provided by the fourth control signal line CL4) to the second node N2 to reset the voltage of the second node N2); inputting a reset voltage to a second signal terminal and outputting the reset voltage to a second node under control of the first node and a first voltage terminal to reset the second node via a function circuit (See; p[0079] where the function circuit outputs Vss to N1 to reset N1 through M3 during a reset phase P1); and an acquisition phase comprising (See; Fig. 5 for detection phase P2): an acoustic wave receiver converting a received acoustic wave into an electrical signal and outputting the electrical signal to the first node; the function circuit outputting the signal to the second node controlled by the second signal terminal and the first voltage terminal (See; p[0081]-p[0083] where during a detection phase P2 N1 is charged by the received ultrasonic wave and outputted to M4); and an output circuit outputting a following voltage of the second node to a signal read terminal under control of the second voltage terminal (See; Fig. 4 where M4 is coupled to N1 and a signal read line RL and M5 outputs the following voltage of N1 to RL). DING fails to explicitly teach the function circuit amplifying the electrical signal of the first node and outputting the signal to the second node controlled by the second signal terminal and the first voltage terminal.	However Sheng teaches an ultrasonic / acoustic touch input device where the received touch input detection is amplified (See; p[0041], p[0052] and p[0074] where an active signal (acoustic or ultrasonic) is received and is amplified to remove noise before being processed). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify DING to amplify the received acoustic signal so as to boost the signal, removing noise and allowing for more accurate touch detection.	In regards to claim 10 DING teaches during the reset phase, clearing a charge from an energy See; p[0079] where the function circuit outputs Vss to N1 to reset N1 through M3 during a reset phase P1); switching sub-circuit switching to a second state under control of the first node (See; Fig. 5 for detection phase P2); and during the acquisition phase, outputting the electrical signal of the first node to the second node (See; p[0081]-p[0083] where during a detection phase P2 N1 is charged by the received ultrasonic wave and outputted to M4). DING fails to explicitly teach during the acquisition phase, amplifying and outputting the electrical signal of the first node to the second node.	However Sheng teaches an ultrasonic / acoustic touch input device where the received touch input detection is amplified (See; p[0041], p[0052] and p[0074] where an active signal (acoustic or ultrasonic) is received and is amplified to remove noise before being processed). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify DING to amplify the received acoustic signal so as to boost the signal, removing noise and allowing for more accurate touch detection.

	In regards to claim 11, DING teaches wherein switching the switching sub-circuit from to the second state occurs before the acquisition phase (See; Fig. 5 where SEL triggers P2 during a transition between P1 and P2).	In regards to claim 12, DING teaches wherein the acoustic wave receiver in the acoustic wave signal reading circuit is an ultrasonic transducer (See; Abstract).

See; Abstract for ultrasonic fingerprint touch device which has a plurality of the detection circuits to define the features of the user’s fingerprint. See; p[0049]-p[0050] where different voltages are outputted to RL depending on if the ultrasonic wave is reflected at a valley or ridge of the user’s finger and thus multiple circuits in a matrix are needed to fully image the user’s finger).

	In regards to claim 14, DING teaches wherein the acoustic wave signal reading apparatus is configured for fingerprint recognition (See; Abstract).	In regards to claim 15, DING teaches an acoustic wave signal reading apparatus comprising the acoustic wave signal reading circuit according to claim 1 (See; Abstract and Fig. 4).
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Nowhere in the prior art does it teach or suggest wherein the reset phase, the acquisition phase, a second reset phase, and a second acquisition phase are sequentially performed in an acoustic wave signal reading period; and in the first acquisition phase, the acoustic wave receiver converts a peak region signal of the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627